216 F.2d 342
Thresa WILLIAMS, Petitioner,v.The Honorable W. Wallace KENT, Respondent.
No. 12348.
United States Court of Appeals Sixth Circuit.
October 7, 1954.

Edward James Kenney, Jr., Benton Harbor, Mich., for petitioner.
No attorney for respondent.
PER CURIAM.


1
Petitioner seeks a writ of mandamus to compel a district judge to disqualify himself under 28 U.S.C. § 144. Assuming that a writ might appropriately issue in such a case, the affidavit of bias filed by petitioner in this case was not sufficient in that it failed to show bias or prejudice personal to the district judge. Price v. Johnston, 9 Cir., 125 F.2d 806, 811; cf. Berger v. United States, 255 U.S. 22, 41 S.Ct. 230, 65 L.Ed. 481. The petition is therefore denied.